DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Lee et al. (Publication Number 20210049214), teaches providing a reply to a query of a user; identify a region of interest corresponding to a co-reference in an image acquired through the camera based on a co-reference being included in the query, identify an object referred to by the co-reference among at least one object included in the identified region of interest based on a dialogue content that includes the query, and provide information on the identified object as the reply. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “receiving a voice query from a user; analyzing the voice query; identifying an object within a focus area of the user based on the voice query; determining whether the identification of the object is confident; in response to determining the identification of the object is not confident, receiving feedback from the user, wherein the received feedback from the user is verbal feedback from the user in response to an audio prompt from a virtual assistant asking the user to confirm the identification of the object; and delivering an enhanced response to the user based on the identified object and the received feedback, wherein the enhanced response includes a direct verbal response from the virtual assistant to the voice query followed by a verbal recommendation from the virtual assistant correlated with a focus direction of the user”, and similarly in independent claims 8 and 15.
Dependent claims 2-7, 9-14 and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198